Citation Nr: 0727470	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957 and from March 1960 to September 1963.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

In January 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for psychiatric disability on a 
secondary basis was denied in an unappealed rating decision 
of November 2004.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  The veteran's psychiatric disability was not caused or 
permanently worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for psychiatric 
disability on a secondary basis.

2.  Psychiatric disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no further notice or development of the 
record is required in response to the claim to reopen.

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with notice 
required under the VCAA, by letters dated in June 2004 and 
May 2005, prior to the initial adjudication of the reopened 
claim.  The May 2005 letter specifically informed the 
appellant that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for psychiatric 
disability, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant was afforded an appropriate VA 
examination.  Although the Board recognizes that the May 2005 
VA examiner's opinion did not specifically address whether 
the veteran's psychiatric disability was aggravated by his 
service-connected knee disability, the Board has determined 
that another VA examination is not in order.  In this regard, 
the Board notes that the examiner diagnosed bipolar disorder 
and alcohol abuse by history only.  He did not diagnose any 
currently existing psychiatric disorder so there is no reason 
to believe that he would render a favorable opinion 
concerning the question of aggravation.  

Furthermore, the appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
In this regard, the Board notes that at the abovementioned 
videoconference hearing, the undersigned agreed to hold the 
record open for 60 days in order for the appellant to submit 
nexus evidence.  Although the record was held open for 60 
days, the appellant submitted no evidence whatsoever.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Claim to Reopen

Entitlement to secondary service connection for psychiatric 
disability was denied in an unappealed rating decision of 
November 2004 because the evidence failed to establish that 
the veteran's psychiatric disability was related to his 
service-connected right knee disability.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the prior decision 
includes the sworn testimony provided by the veteran at the 
January 2007 video conference hearing.  He testified that as 
a pedestrian he could not avoid an oncoming motor vehicle 
because his right knee gave out on him, and as a result, he 
was struck and injured by this vehicle.  As a consequence of 
this June 2003 accident, he states that cannot work and is 
depressed.  In accordance with Justus, the Board presumes the 
credibility of this testimony.  In addition, the Board has 
determined that it is not cumulative or redundant of the 
evidence previously of record.  In this regard, the Board 
notes that the veteran did not provide sworn testimony in 
support of the claim prior to the November 2004 rating 
decision.  The Board has also found this evidence to be 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order.


Reopened Claim

Legal Criteria

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for psychiatric disability because it is the 
result of his service-connected knee disability.  As noted 
above, he maintains that as a pedestrian he could not avoid 
an oncoming motor vehicle because his right knee gave out on 
him, and as a result, he was struck and injured by this 
vehicle.  As a consequence of this June 2003 accident, he 
states that cannot work and is depressed.

The Board notes that the veteran has a long history of 
bipolar disorder, as documented in the VA medical records 
from August 2000; however, whether the veteran actually has a 
chronic acquired psychiatric disability is not clear.  In 
this regard, the Board notes that alcohol abuse and bipolar 
disorder were diagnosed by history only on a VA psychiatric 
examination in May 2005 and at the January 2007 
videoconference hearing before the undersigned, the veteran 
stated that he was neither taking medication nor receiving 
treatment for his bipolar disorder.  

In any event, none of the medical evidence supports the 
veteran's contention that his service-connected right knee 
disability caused or permanently worsened any currently 
existing psychiatric disability.  Moreover, after reviewing 
the claims folders and examining the veteran, the May 2005 VA 
psychiatric examiner opined that the veteran's depression was 
not caused by or a result of his service-connected right knee 
disability.  Furthermore, there is no medical evidence 
indicating a worsening of any psychiatric disability since 
the June 2003 car accident.  On this point, the Board notes 
that in July 1999, the veteran stated that his right knee was 
worse and that as a result, he could not work.

In essence, the evidence of a nexus between the veteran's 
psychiatric disability and his right knee disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for 
psychiatric disability on a secondary basis.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for 
psychiatric disability on a secondary basis is granted.

Entitlement to service connection for psychiatric disability 
on a secondary basis is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


